Citation Nr: 0718529	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  04-25 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder  (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from October 1988 to October 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective February 14, 2002.


FINDINGS OF FACT

1.  Prior to June 17, 2004, the veteran's PTSD is manifested 
by subjective complaints of depression, anxiety, 
hypervigilence, intrusive thoughts, sleep impairment, 
nightmares, avoidance of others, anger, and reported GAF 
scores of between 60 and 75, and has not been shown by 
competent clinical evidence to be more than mild to moderate 
in severity.

2.  Effective June 17, 2004, the veteran's PTSD is manifested 
by subjective complaints of depression, anxiety, 
hypervigilence, intrusive thoughts, sleep and memory 
impairment, avoidance of others, anger, impaired impulse 
control, passive suicidal and homicidal ideations, 
derealization, and reported GAF scores of between 41 and 55, 
and has not been shown by competent clinical evidence to be 
more than moderate to serious in severity.


CONCLUSIONS OF LAW

1.  Prior to June 17, 2004, the criteria for an initial 
evaluation in excess of 30 percent for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Codes 9411 (2006).

2.  Effective June 17, 2004, the criteria for an evaluation 
of 50 percent, but no higher, for PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Codes 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, because the October 2002 rating decision 
granted the veteran's claim for entitlement to service 
connection for PTSD, such claim is now substantiated.  As 
such, his filing of a notice of disagreement as to the 
October 2002 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
The June 2004 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for mental 
disorders, and included a description of the rating formulas 
under those diagnostic codes.  Thus the appellant has been 
informed of what is needed to achieve higher schedular 
ratings.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve higher 
evaluations for the service-connected disability on appeal.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and reports of VA examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).


When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In Mauerhan case, the United States Court of Appeals for 
Veterans Claims (Court) rejected the argument "that the DSM-
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(Diagnostic and Statistical Manual for Mental Disorders (4th 
ed., 1994) are used to diagnose PTSD rather than evaluate the 
degree of disability resulting from the condition.  Although 
certain symptoms must be present in order to establish the 
diagnosis of PTSD, as with other conditions, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  Id.

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).



Legal Analysis

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected PTSD is evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411 (2006).   Under this Diagnostic Code, a 30 percent 
disability rating is in order when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

The next higher, 50 percent rating, requires evidence that 
shows that the veteran experiences reduced reliability and 
productivity due to symptoms of PTSD such as a flattened 
affect, circumstantial, circumulatory, or stereotyped speech, 
impaired judgment, impaired long and short term memory, 
impaired abstract thinking, and difficulty establishing and 
maintaining effective work and social relationships, and mood 
disturbances. 

The record demonstrates that in April 2002, May 2002, June 
2002, and October 2002, the veteran's health was evaluated at 
VA facilities for treatment and compensation purposes.  
During this time, the veteran, who was reportedly impeccably 
groomed, articulate and friendly, indicated that he 
experienced difficulty concentrating, sleep impairment, 
nightmares, intrusive thoughts, anger, problems with 
authority, hypervigilence, trust and intimacy issues, and 
social avoidance.  However he denied experiencing homicidal 
or suicidal ideations or a depressed mood.  Examiners also 
reported that the veteran, who had a restricted or full range 
of affect, was oriented times four, had intact long and short 
term memory, did not display any psychotic symptoms or 
obsessions or compulsions, and had goal-oriented thoughts and 
okay insight and judgment.

With respect to social and occupational functioning, in April 
2002, the veteran reported that he could not stand the idea 
of being tied down to a regular 9 to 5 job.  However, in May 
2002, the veteran reported that he had a steady girlfriend 
and steady employment as a jazz pianist and a cruise line 
first mate.  Likewise, in June 2002, the veteran reported 
that he was employed as a bailiff and that he loved his job.  
He also indicated that he felt that his life was well-
balanced between his three part-time jobs, his girlfriend, 
and his outside activities.  On VA compensation and pension 
examination in October 2002, the veteran described his 
relationship with his girlfriend as "very good."

As to the severity of the veteran's PTSD, the examiner from 
the April 2002 examination in indicated that the veteran had 
significant social and industrial impairment. However, the 
examiner from the October 2002 VA examination described the 
veteran's PTSD as chronic and mild.  The record also 
demonstrates that the examiners from the May 2002, June 2002, 
and October 2003 evaluations assigned the veteran's 
psychiatric symptomology Global Assessment Functioning (GAF) 
Scale scores of 60, 65, and 75, which reflects slight, mild, 
and moderate impairment.  

In weighing the aforementioned evidence, the Board finds the 
overall disability picture, as evidenced by the clinical 
findings on VA examination in October 2002, as well as on VA 
outpatient evaluation in May 2002 and June 2002, which do not 
reflect that the veteran experiences circumstantial, 
circumulatory, or stereotyped speech, impaired judgment, 
impaired long and short term memory, impaired abstract 
thinking, and difficulty establishing and maintaining 
effective work and social relationships, and mood 
disturbances, and his reported GAF scores of between 60 and 
75, demonstrates no more than slight to mild to moderate 
symptoms, and are consistent with the 30 percent rating that 
the RO assigned in its October 2002 rating decision.  

However, the record reflects that in 2004, the veteran's PTSD 
symptomology increased in severity.   In this regard, 
examiners, in clinical records from various mental health 
evaluations dated from June 2004 to December 2004, reported 
that the veteran was well-groomed, oriented times four, had 
normal speech, attention, concentration, abstract thinking 
and insight, logical, goal directed thought processes, no 
obsessions, preoccupations, or delusions, and long and short 
term memory that was commensurate with his age.  However, on 
VA examination on June 17, 2004, the examiner reported that 
the veteran, who both worked and went to college full time, 
had a constricted affect, episodes of derealization, and 
passive homicidal ideations toward the people whom he had to 
escort into court and the other people with whom he worked, 
and that his  alcoholism had increased.  The veteran also 
reported his appetite and energy level were "in and out", 
his sex drive was "high-moderate", and his hobbies include 
playing the piano, bike riding and reading.  He also reported 
that he saw his family one time a week and that although he 
was involved in a relationship, he was not emotionally 
involved in it, and that he did not have any close friends or 
close relationships.  The veteran also indicated that his 
social relationships had decreased since he had last seen the 
examiner.

Likewise, on a private September 2004 PTSD evaluation, the 
examiner reported that while the veteran presented 
pleasantly, he seemed highly stressed, deeply sad, anxious, 
and had an air of suppressed anger about him.  On mental 
status examination, the examiner reported that the veteran 
had short-term memory impairment, difficulty in 
concentration, depression, significant sleep impairment, 
suicidal and homicidal ideations, intrusive thoughts and 
memories of the Gulf War, social isolation, affective 
dysregulation, psychophysiological hyperarousal, impulse 
control, severe startle response, and anhedonia.

Additionally, on VA examination in December 2004, the 
examiner reported that the veteran's mood was anxious, he had 
episodes of derealization, passive suicidal and homicidal 
ideations, and that he had problems with alcohol and 
marijuana.  

With respect to the severity of the veteran's symptoms, the 
June 2004 VA examiner assigned the veteran a GAF Scale score 
of 55, which he reported represented moderate symptoms.  
According to the examiner, he assigned such a GAF because the 
veteran did not really have any close friends, he was 
becoming more and more distant, and he was beginning to have 
homicidal feelings.  Similarly, the September 2004 examiner 
assigned the veteran a GAF Scale score of 41, which she 
indicated was for moderate to severe stressors in the areas 
of his primary relationships, social support system, 
vocation, and education.  Additionally, the December 2004 
examiner assigned the veteran's psychiatric symptomology a 
GAF Scale score of 55, which is reflective of moderate 
symptoms.  According the examiner, he assigned such GAF score 
because the veteran was "able to be employed in the job with 
the court; he also does something that he enjoys, the jazz 
piano playing, which he does for money; he does have two good 
friends; [and] he has a girlfriend, although he does have 
difficulty with commitment."

In weighing the evidence of record, including the June 2004, 
September 2004, and December 2004 clinical findings and the 
veteran's GAF scores that range from 41 to 55, which 
demonstrates moderate to serious symptoms, the Board finds 
that the veteran's overall disability picture is most 
reflective of an increased, 50 percent evaluation.  
Considering that the record documents that the increased 
severity of the veteran's PTSD symptomology was not 
demonstrated until the veteran's June 17, 2004 VA 
examination, the Board is of the opinion that the effective 
date of the grant of the increased, 50 percent evaluation is 
June 17, 2004.

The Board, for the reasons stated below, finds that an 
evaluation greater than 50 percent is not warranted as the 
competent clinical evidence of record does not establish that 
the veteran's current symptomology most nearly approximate 
the criteria necessary for the next higher, 70 percent, 
evaluation.  In order to achieve a 70 percent evaluation, the 
evidence must show that there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.

In this regard, although the veteran experiences depression, 
there is no evidence that such condition affects his ability 
to function independently, appropriately, or effectively.   
Indeed, the record demonstrates that the veteran was able to 
maintain steady employment and was able to obtain A's and B's 
in his college courses.   The September 2004 examiner 
indicated that the veteran had impaired impulse control, 
however, during the period in question there is no evidence 
of record that he has had periods of violence.  
Significantly, the December 2004 VA examiner reported that 
the veteran indicated that he had not been violent towards 
anyone since June 17, 2004. 

The Board acknowledges that the record demonstrates that the 
veteran experienced suicidal ideations, however the record 
reflects that such ideations are only passive and there is no 
evidence that he has any current intent or plan.  
Additionally, although the September 2004 examiner indicated 
that the veteran had obsessive rituals, there is no evidence 
that such rituals interfere with routine activities.

As the record demonstrates that veteran was always reportedly 
impeccably or well groomed, there is no evidence that he 
neglected his personal appearance and hygiene.  Additionally, 
the evidence does not demonstrate that the veteran's speech 
was intermittently illogical, obscure, or irrelevant or that 
he experiences near-continuous panic or spatial 
disorientation.  

The Board does acknowledge that the veteran is socially 
isolative, with only a few friends, and has trouble with 
trust and commitment and that he was experiencing 
occupational problems.  However, the Board finds that such 
social and occupational impairment is contemplated in the 
increased, 50 percent evaluation.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial evaluation in excess of 30 
percent prior to June 17, 2004.  However, from June 17, 2004, 
the Board finds that an evaluation of 50 percent, but no 
higher, is warranted for the veteran's PTSD.


Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD prior to June 17, 2004, is denied.

Entitlement to an evaluation of 50 percent, but no higher, 
for PTSD is granted effective June 17, 2004, subject to the 
applicable law governing the award of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


